Citation Nr: 0826136	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  04-42 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative disease of 
the lumbar spine (claimed as a back condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Regional 
Office (RO) that denied the claim.

In August 2006 the Board remanded the case for further 
development.  By an April 2008 decision, the Board remanded 
the case again for a reissuance of the November 2007 
supplemental statement of the case, as it was not sent to the 
veteran's correct address initially.  


FINDING OF FACT

Degenerative disease of the lumbar spine did not originate in 
service or within one year thereafter, and it is not related 
to any incident of service.


CONCLUSION OF LAW

Degenerative disease of the lumbar spine (claimed as a back 
condition), was not incurred in or aggravated by active 
service, nor may such be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a September 2002 letter, issued prior to the 
decision on appeal, the RO provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  The veteran 
was advised about how disability evaluations and effective 
dates are assigned, and the type of evidence which impacts 
those determinations in March and August 2006.  This case was 
last readjudicated in November 2007. 

The veteran's service treatment and personnel records are not 
available and are presumed destroyed by the 1973 fire at the 
National Personnel Records Center (NPRC), although his 1954 
separation examination is contained in the claims file.  The 
Court has noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources."  Washington v. Nicholson, 19 Vet. App. 362, 369-71 
(2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  In an October 2002 letter and the July 2003 rating 
decision, the RO advised the veteran that the service 
department had been unable to locate his original service 
treatment records pursuant to his claim for service 
connection for degenerative arthritis of the lumbar spine.  
He was advised in October 2002 to complete NA Forms 13055 
(Request for Information Needed to Reconstruct Medical Data) 
and 13075 (Questionnaire about Military Service) and did so.  
However, no records were available and further attempts to 
obtain such would be futile.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service separation examination, his multiple 
contentions, private medical records, VA outpatient treatment 
records and a transcript from a hearing before the Board.  
The Board notes that a VA examination has not been conducted 
in this case.  However, as will be shown below, there is no 
competent evidence showing a current chronic disability that 
may be related to an event in service.  Thus, an examination 
is not warranted.  38 C.F.R. § 3.159(c)(4).

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by testifying and providing 
lay statements.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

In statements and testimony presented throughout the duration 
of the appeal, the veteran has maintained that his current 
back disability is related to an incident in service when a 
crate of papers was dropped on his head and left shoulder.  
The veteran claims he was treated for injuries pursuant to 
this accident but did not have back problems for years 
following service.  In the VA Form 9, the veteran reported 
that his spine began to hurt in 1996.  During an April 2006 
hearing before the Board, the veteran testified that his back 
began hurting in 1960.  He stated that while in service, a 
large box of paper was dropped on him, thereby causing his 
current back problems.  He stated he was treated in service 
pursuant to this incident and his back did not bother him 
again until after separation.  He admitted that no physician 
has linked his current condition to service.  The veteran 
also testified that while in service, he was a passenger in a 
jeep that went off the road and three Korean passengers fell 
on top of him.  He did not know whether this accident 
resulted in an injury to the back as only his knees were 
treated pursuant to the accident.

As noted above, the service department has been unable to 
locate his original service treatment records.  However, his 
separation examination from March 1954 is contained in the 
claims file and reflects no complaints or findings concerning 
his back.  

Private medical reports demonstrate the earliest evidence of 
a back disability was in July 1972, wherein the veteran 
reported a four to five year history of pain in the left 
buttocks, related to lifting a heavy basket of yarn.  The 
private physician diagnosed the veteran with mild 
degenerative arthritis of the lumbosacral spine.  Private 
medical records through September 2002 reflect the veteran 
continued receiving treatment for his low back disability.

VA outpatient treatment records from January 2003 to October 
2007 reflect the veteran received ongoing treatment for a low 
back disability and was diagnosed with various disabilities 
including arthritis, chronic low back pain, degenerative 
disease of the spine and osteoarthritis.  On several 
occasions, the veteran reported a history of chronic low back 
pain for over 40 years and that his back had hurt since 1960.  
In February 2003, he reported that while in Korea, he had a 
crate dropped on him and on a separate occasion, he was 
tackled by three Koreans on his left side.  In January 2007, 
he reported injuring his back two weeks earlier.  In a June 
2007 radiology report, x-rays of the lumbosacral spine 
revealed moderate to severe osteoarthritis.  

Neither the private medical records, nor the VA outpatient 
treatment records make any reference that the veteran's 
current disability is linked to service.  

After a review of the record, the Board concludes that 
entitlement to service connection for degenerative disease of 
the lumbar spine is not warranted.  Although the veteran 
claims his current lumbar spine condition is due to an injury 
in service, his various statements in the record indicate 
that his current disability did not manifest for at least six 
years following service and that he suffered a lifting injury 
following service.  The veteran currently reports at various 
times that back pain began in 1960 and 1996, both of which 
are years after his discharge from service.  In fact, the 
earliest evidence in the record of treatment for a back 
injury was in July 1972, eighteen years following service, 
wherein the veteran reported a history of back pain for four 
to five years (1967 or 1968), as the result of lifting a 
heavy basket of yarn.  

Thus, there is no evidence of a chronic back condition on 
separation examination, no evidence of treatment for a back 
disorder for 18 years following discharge from service at 
which time only a 4 to 5 year history of back pain was 
reported, and no evidence linking any current disorder to an 
injury in service.  Therefore, based on the lack of competent 
medical evidence indicating degenerative disease of the 
lumbar spine may be linked to an event or injury in service, 
the veteran's claim for service connection can not be 
established.

The Board acknowledges the veteran's statements that his 
current degenerative disease of the lumbar spine is related 
to his injury in service.  Although lay persons are competent 
to provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for a degenerative disease of the lumbar 
spine (claimed as a back condition), is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


